Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This notice of allowance is responsive to Applicants’ amendment filed on 01/07/2021. Applicant previously withdrew claims 1-9, 21-31 and 43-45 (directed to invention 1 non-elected without traverse), and currently amended claims 10-12, 19, 32, 34-38 and 40-42. Claims 10-20 and 32-42 are presented for examination and based on current examiner’s amendment claims 10-20, 32-39 and 41-42, renumbered as 1-21 are allowed for the reasons indicated herein below.  

Response to Arguments
2.	Applicant's argument, see applicant remarks, filed on 01/07/2021, with respect to claims 1-45 have been fully considered.  The rejection has been withdrawn based on Applicant’s argument and current examiner’s amendment.


Election/Restrictions
3. 	This application is in condition for allowance except for the presence of claims 1-9, 21-31 and 43-45 directed to invention 1 non-elected without traverse. Accordingly, claims 1-9, 21-31 and 43-45 have been cancelled.

Examiner’s Amendment

4.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.



The application has been amended as follows:	
The claims have been amended as follows:
Claims: 
Claims 1-9. (Canceled)

10.	(Currently Amended)	A method, comprising:
	(a)	using a halogen-based cleaning agent to remove a first coating formed on an ElectroStatic Chuck (ESC) chucking surface of  a pedestal in a processing chamber; and
	(b)	depositing a second coating formed on the ESC chucking surface of the pedestal in situ the processing chamber, wherein depositing the second coating comprises:
		providing a plasma in the processing chamber, the plasma including a silicon precursor and a reactant; and  
		exposing the surfaces within the processing chamber and the ESC chucking surface to the plasma, the exposing resulting in the formation of the second coating on the surfaces of the processing chamber and the ESC chucking surface.  

11.	(Previously Presented)	The method of claim 10, further comprising repeating (a) and (b) so that the ESC chucking surface of the pedestal is refreshed each repeat with a new second coating.   

12.	(Previously Presented)	The method of claim 11, repeating (a) and (b) and the initiation of each repeat is determined by when a specified amount of deposition material has been deposited on one or more substrates while chucked to the ESC chucking surface of the pedestal in the processing chamber. 

13.	(Original)	The method of claim 12, wherein the processing chamber is a Chemical Vapor Processing chamber. 

14.	(Original)	The method of claim 12, wherein the processing chamber is an Atomic Layer Deposition (ALD) chamber. 

15.	(Original)	The method of claim 10, wherein the halogen-based cleaning agent is fluorine. 



17.	(Original)	The method of claim 10, wherein the second coating has a thickness ranging from 1.0 micron to 5.0 microns. 

18.	(Original)	The method of claim 10, wherein the second coating has a thickness ranging from 50 nanometers to 30 microns. 

19.	(Previously Presented)	The method of claim 10, wherein the ESC chucking surface of the pedestal is either a Coulombic type or a Johnsen-Rahbek type chucking surface. 

20.	(Original)	The method of claim 10, wherein the second coating is multi-layered. 

Claims 21-31. (Canceled)

32.	(Currently Amended)	A substrate processing tool, comprising:
	a processing chamber; 
	an ElectroStatic Chuck (ESC) pedestal, having an ESC chucking surface for chucking a substrate, arranged within the processing chamber; 
	wherein the substrate processing tool is further arranged to implement a maintenance routine comprising:
	(a)	cleaning deposits formed on surfaces within the processing chamber and the ESC chucking surface using a cleaning agent provided in the processing chamber; and
	(b) 	coating the surfaces within the processing chamber and the ESC chucking surface with either silicon oxide or silicon nitride following the cleaning, wherein coating the surfaces within the processing chamber and the ESC chucking surface further comprises:
		providing a plasma in the processing chamber, the plasma including a silicon precursor and a reactant; and  
		exposing the surfaces within the processing chamber and the ESC chucking surface to the plasma, the exposing resulting in the formation of the coating on the surfaces of the processing chamber and the ESC chucking surface, and
	wherein the cleaning and the coating of the ESC chucking surface is performed in situ the processing chamber while the surfaces within the processing chamber are cleaned and coated respectively.   

33.	(Original) The substrate processing tool of claim 32, wherein the ESC is either a Coulombic type or a Johnsen-Rahbek (J-R) type ESC. 

34.	(Previously Presented) The substrate processing tool of claim 32, wherein the coating on the ESC chucking surface has a thickness ranging from 1.0 micron to 5.0 microns. 

35.	(Previously Presented) The substrate processing tool of claim 32, wherein the coating on the ESC chucking surface has a thickness ranging from 50 nanometers to 30 microns. 

36.	(Previously Presented) The substrate processing tool of claim 32, wherein the coating on the ESC chucking surface is multi-layered. 

37.	(Previously Presented) The substrate processing tool of claim 32, wherein the processing chamber is a Chemical Vapor Processing chamber. 

38.	(Previously Presented) The substrate processing tool of claim 32, wherein the processing chamber is an Atomic Layer Deposition (ALD) chamber. 
	
39.	(Original) The substrate processing tool of claim 32, wherein the cleaning agent is a halogen-based cleaning including fluorine. 

40.	(Canceled) 

41.	(Currently Amended)	The substrate processing tool of claim 32 [[40]], wherein the plasma is provided by either:
	generating the plasma remotely and supplying the plasma to the processing chamber; or
	generating the plasma within the processing chamber. 

42.	(Previously Presented) The substrate processing tool of claim 32, further arranged to periodically repeat (a) and (b) so that a new coating of either silicon oxide or silicon nitride is formed on the ESC chucking surface in situ the processing chamber following each repeat respectively. 

Claims 43-45. (Canceled) 



Reasons for Allowance

5.	Claims 10-20, 32-39 and 41-42, renumbered as 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 10-20, renumbered as 1-11; prior art fails to disclose or suggest “A method, comprising: using a halogen-based cleaning agent to remove a first coating formed on an ElectroStatic Chuck (ESC) chucking surface of  a pedestal in a processing chamber; and depositing a second coating formed on the ESC chucking surface of the pedestal in situ the processing chamber, wherein depositing the second coating comprises: providing a plasma in the processing chamber, the plasma including a silicon precursor and a reactant; and exposing the surfaces within the processing chamber and the ESC chucking surface to the plasma, the exposing resulting in the formation of the second coating on the surfaces of the processing chamber and the ESC chucking surface”. As recited in claims 10-20, renumbered as 1-11.

Claims 32-39 and 41-42, renumbered as 12-21; prior art fails to disclose or suggest “A substrate processing tool, comprising: a processing chamber; an ElectroStatic Chuck (ESC) pedestal, having an ESC chucking surface for chucking a substrate, arranged within the processing chamber; wherein the substrate processing tool is further arranged to implement a maintenance routine comprising: cleaning deposits formed on surfaces within the processing chamber and the ESC chucking surface using a cleaning agent provided in the processing chamber; and coating the surfaces within the processing chamber and the ESC chucking surface with either silicon oxide or silicon nitride following the cleaning, wherein coating the surfaces within the processing chamber and the ESC chucking surface further comprises: providing a plasma in the processing chamber, the plasma including a silicon precursor and a reactant; and  exposing the surfaces within the processing chamber and the ESC chucking surface to the plasma, the exposing resulting in the formation of the coating on the surfaces of the processing chamber and the ESC chucking surface, and wherein the cleaning and the coating of the ESC chucking surface is performed in situ the processing chamber while the surfaces within the processing chamber are cleaned and coated respectively”. As recited in claims 32-39 and 41-42, renumbered as 12-21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839